DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 11/116,129 filed on April 26, 2005, now U.S. Patent 10,713,301 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 60/565,758 filed April 26, 2004 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 5, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a method falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Original) A method, comprising:
receiving forecast data in a database with an associated window value;
accessing data based on associated window values; and
comparing the data accessed based on associated window values to other data.
The analysis proceeds to Prong One of Step 2A in which the claim is evaluated in order to determine whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  The claim is not directed towards a law of nature or a natural phenomenon.  Therefore the analysis will focus on whether the claim is directed towards an abstract idea enumerated in the 2019 PEG.  The claim is not directed towards any particular field of subject matter and merely claims the receiving of forecast data in a database with an associated window value (which the Examiner is deeming to be a period of time for which the forecast applies per paragraph 00241 with regard to timelines and baselines being set for particular days or points in time).  The claim then recites accessing data based on associated window values (periods of time or timeframes) and then comparing the accessed data to other data which per the disclosure at paragraph 0012 is being interpreted as “actual data”.  The claim does not recite any mathematical relationships and while forecasting can be applied in commercial environments in which case the claim would encompass a fundamental economic practice the claim is so generic that it does not clearly encompass the subject matter falling under the methods of organizing human activity under the 2019 PEG.  However the claim recites what can clearly be a concept performed in the human mind as recited in the 2019 PEG as forecasting for a particular period of time merely requires the gathering of opinions from one or more human beings (per paragraph 00178 “Sales group 2810 may present an initial sales forecast 2815, representing an expectation of what sales will be for an upcoming period of time, such as an upcoming month”).  The forecast data as claimed may be stored in any fashion including using pen and paper.  The forecast data may then be retrieved at a later point in time and compared against observed results and the comparison merely requires a human evaluation as to whether the original forecast was accurate or alternatively evaluate the variances between the forecasted and the actual results.  Therefore none of the claimed operations requires anything more than the performing of the concept in the human mind and as such under Prong One of Step 2A the claim is deemed as being ineligible.
The analysis then proceeds to Prong Two of Step 2A where the claim is evaluated as to whether the claim contains additional elements that integrate the abstract idea into a practical application of the abstract idea.  However the claim does not recite any additional elements as there is no machine present in the claim nor do any of the recited operations constitute elements as they are all part of the abstract idea itself.  The claim is at a generally high level such that it is nothing more than an expressed concept and is drafted in a manner that would monopolize the abstract idea.  Therefore under Prong Two of Step 2A the claim is deemed as being ineligible.
The analysis then proceeds to Step 2B where the claim is evaluated in order to determine whether the claim contains additional elements that amount to significantly more than the abstract idea itself.  The claim does not recite any elements in the form of either a machine or operations that fall outside of the abstract idea.  As there is no technology present in the claim there is no improvement to any technology nor is there any improvement resulting from an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the claim does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards an abstract implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving forecast data for a time period, later accessing that data and comparing the data to other data such as actual results are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than operations that can be performed by a human being.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 00111-00117 describes only the use of a generic unimproved computing environment which is not being claimed and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claim 1 is held as being directed towards ineligible subject matter under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 26 of U.S. Patent No. 10,713,301. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18 and 26 of the issued patent contain the generation of the initial forecast and the comparing of data of a baseline forecast to an updated baseline forecast which anticipate claim 1 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lindquist et al. (U.S. Patent Publication 2007/0265904, hereinafter referred to as Lindquist).
As per claim 1
Lindquist discloses receiving forecast data in a database with an associated window value (0024 “The field assessment collection logic 150 receives field assessment data from the sales force 155 and partners 160. The sales force 155 and partners 160 for one embodiment include all relevant channels of income”, 0027 “Pipeline assessment logic 170 receives data from the revenue pipeline 175. The revenue pipeline is regularly updated by the sales force 155, and includes all current opportunities, the stage at which each of those opportunities is, and the estimated total value of each opportunity”, 0029 “The historical assessment logic 180 uses historical data 185 to evaluate the expected accuracy of other forecasts. For one embodiment, historical data 185 may be obtained from a data warehouse. Alternatively, historical data may be extracted from other sources, such as Excel data sheets, on-line transaction processing (OLTP) systems, on-line analytical processing (OLAP) systems, or other systems that store historical data”)
Lindquist discloses accessing data based on associated window values (0030 “For one embodiment, the historical data is used by historical assessment logic 180 to create a forecast based on history and trends, and then adjust for future growth or market share projections. For one embodiment, the historical assessment logic 180 may compensate for expected revenue lifts from marketing, expansion, or other future events”, 0053 “Dimension assessor 370 determines the dimensions of the current evaluation. When the original request for a forecast is made using task manager logic 305, a timeframe, and possibly other parameters of the evaluation are set. The timeframe may be a week, month, quarter, year, or any length of time”, 0094 “At block 755, the data is adjusted and trimmed to focus on the selected time period. For one embodiment, the dates of various contracts are used to trim the data. Alternatively, the data may be simply divided into quarters, months, or appropriate units”)
Lindquist discloses comparing the data accessed based on associated window values to other data (0021 “The Historic Assessment is an extrapolation of historical data and historical trends that predicts the final attainment of a sales organization at the end of the month, quarter, or year. This data is typically evaluated in the same time dimension and can include Forecast vs. Quota, Forecast vs. Actual, Forecast vs. Pipeline, et al. Trends can include seasonality, demographic skew, geographic skew, time series, et al., 0030 “For example, the historical assessment logic 180 can evaluate how closely field assessments matched actual performance in the past”, 0101 “At block 860, the process creates a dashboard with the final forecast, showing the adjusted field assessment, the pipeline, and the historical assessments. FIG. 9 illustrates one example of such a dashboard. This interactive dashboard provides an overview of the triangulated forecast, as well as the ability to drill down into the details of the final forecast, as well as the forecasts that were used to generate the final forecast. This type of visibility means that the manager can see where goals are not being met, and can directly evaluate the performance of groups. The process ends at block 870”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kakouros et al. (U.S. Patent Publication 2004/0088211, hereinafter referred to as Kakouros) discloses a demand forecasting method.  A measure of forecast error variability is computed at each period of a selected time frame, and an indicator of forecast bias is computed at a given period within the selected time frame based on forecast error consistency over periods of the selected time frame prior to the given period.  A system for monitoring a demand forecasting process that includes a graphical user interface configured to display a measure of standard deviation of percent forecast error at each period of a selected time frame also is described (Abstract).  The system contains the ability to statistically determine magnitude of forecast errors, standard deviations and other factors over a forecasting cycle (Figure 3, 0064-0066).
Kaminsky et al. (“Effective Heuristics for Capacitated Production Planning with Multiperiod Production and Demand with Forecast Band Refinement”, Manufacturing & Service Operations Management 6(2), accepted November 5, 2003, pp. 184-194, published Spring 2004) discloses a model in which forecasts are represented by a series of bands encompassing both optimistic and pessimistic forecasts that are updated each period as new information arrives.  This forecast model is defined by an upper and a lower bound on possible demand (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685